DETAILED ACTION
1.	Claims 1-10 are currently pending. Claim 2 is withdraw do to a restriction requirement. Thus, claims 1 and 3-10 are examined below. The effective filing date of the present application is 1/21/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Election/Restrictions
3.	Applicant's election with traverse of Invention 1in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related and that a thorough search of Invention 1 would render Invention 2.  This is not found persuasive because the grouping structure of Invention 2 is not inherent in Invention 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.	Claim 6 is objected to because of the following informalities:  
Claim 6 states “step of (i)’ (emphasis added)”. The apostrophe appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the highest flow value" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lowest flow value" in line 12. There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “a maximum rang value” in line 21. It is unclear whether Applicant is referring to the “maximum rang value” line 11-12 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation “an additional gas turbine engine component” in line 28-29. It is unclear whether Applicant is referring to the “additional gas turbine engine component” line 17 or if Applicant is introducing a new term. Appropriate clarification is needed.
	Claim 1 recites the limitation "the quantity of sets of gas turbine components" in line 30. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections -35 USC §101
8.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1 and 3-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1 and 3-7 are directed toward a process (method). Claim 8 and 10 are direct to non-statutory subject matter (program and signal). Claim 9 is directed to a non-transitory computer readable storage medium (machine). Thus, not all claims fall within one of the four statutory categories as required by Step 1
Claim 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Under the claims’ broadest reasonable interpretation, the claim is directed to a transitory signal, “signal per se,” “software per se,” or software. “A signal per se” and “software per se” have been found to be ineligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007). The examiner recommends Applicant amend the claim to include “One or more non-transitory computer-readable storage media storing the signal/computer program. . .” as appropriate. However, for the purposes of compact prosecution examiner will continue the analysis of the deficient claims along with those within a statutory category.

Regarding Step 2A [prong 1]
Claims 1 and 3-10 are directed toward the judicial exception of an abstract idea. Independent claims 8-10 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
1. (Original) A method of selecting sets of gas turbine engine components, each set comprising N gas turbine engine components, and each gas turbine engine component having a respective flow value, the flow value for each of the gas turbine engine components being within the range of C ± t, where C is a nominal target value and t is an allowable variation from the nominal target value, the method comprising the steps of:
(i) selecting a pre-determined allowable range value for the flow values of the gas turbine engine components, the pre-determined allowable range value being less than 2*t;
(ii) providing a stock of N gas turbine engine components;
(iii) ordering the N gas turbine engine components in dependence upon their respective flow value;
(iv) for the N gas turbine engine components, determining a maximum range value between the highest flow value and the lowest flow value;
(v) if the maximum range value is equal to or less than the pre-determined allowable range value, then assigning the N gas turbine engine components as a set, and
repeating steps (ii) to (iv);
(vi) if the maximum range value is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock;
(vii) ordering the stock of gas turbine engine components in dependence upon their respective flow values;
(viii) for each group of sequential N gas turbine engine components within the ordered stock, determining a maximum range value between the highest flow value and the lowest flow value;
(ix) if the maximum range value for any group of sequential N gas turbine engine components is equal to or less than the pre-determined allowable range value, then assigning the group of sequential N gas turbine engine components having the lowest maximum range value as a set;
(x) if the maximum range value for any group of sequential N gas turbine engine components is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock; and
(xi) repeating steps (vii) to (x) in dependence upon the quantity of sets of gas turbine engine components that may be required.
The Applicant's Specification, "This is costly, time-consuming and inconvenient for a user. Being able to group turbine blades into sets of similarly flowing blades will better match all of the blades to the set blade feed pressure ratio and ensure that no one or two blades get punished in a set. Across the fleet this leads to a significant average life improvement in HP turbine blades." (Spec. [p. 2, l. 4-8]) emphasizes the business problem. Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 8-10 are directed to the abstract idea of classifying sets of gas turbine engine components based on characteristics, which is considered certain methods of organizing human activity and/or mathematical concepts because the bolded claim limitations pertain to (i) commercial or legal interactions; and/or (ii) mathematical relationships. See MPEP §2106.04(a)(2)(11).
Applicant's claims as recited above provide a business solution of predicting deteriation of gas turbine engine components and ordering replacement components. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite providing and ordering stock, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(11).
Furthermore, the claim limitations are also directed towards mathematical relationships because the limitations recite creating sets, selecting ranges, and evaluating the sets in different ranges, which is "organizing information and manipulating information through mathematical correlations," expressly categorized under mathematical relationships.    See MPEP §2106.04(a)(2)(I).
Dependent claims 3-7 further reiterate the same abstract ideas with further embellishments, such as setting the range value based on a distribution, time-history, and an equation; providing data in time ordered sequence; and defining the type of each gas turbine engine component, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 8-10.

Regarding Step 2A [prong 2]
Claims 1 and 3-10 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8 -10) include the following additional elements which do not amount to a practical application:
Claim 1. (Original) A method of selecting sets of gas turbine engine components, each set comprising N gas turbine engine components, and each gas turbine engine component having a respective flow value, the flow value for each of the gas turbine engine components being within the range of C ± t, where C is a nominal target value and t is an allowable variation from the nominal target value, the method comprising the steps of:
(i) selecting a pre-determined allowable range value for the flow values of the gas turbine engine components, the pre-determined allowable range value being less than 2*t;
(ii) providing a stock of N gas turbine engine components;
(iii) ordering the N gas turbine engine components in dependence upon their respective flow value;
(iv) for the N gas turbine engine components, determining a maximum range value between the highest flow value and the lowest flow value;
(v) if the maximum range value is equal to or less than the pre-determined allowable range value, then assigning the N gas turbine engine components as a set, and
repeating steps (ii) to (iv);
(vi) if the maximum range value is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock;
(vii) ordering the stock of gas turbine engine components in dependence upon their respective flow values;
(viii) for each group of sequential N gas turbine engine components within the ordered stock, determining a maximum range value between the highest flow value and the lowest flow value;
(ix) if the maximum range value for any group of sequential N gas turbine engine components is equal to or less than the pre-determined allowable range value, then assigning the group of sequential N gas turbine engine components having the lowest maximum range value as a set;
(x) if the maximum range value for any group of sequential N gas turbine engine components is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock; and
(xi) repeating steps (vii) to (x) in dependence upon the quantity of sets of gas turbine engine components that may be required.
The bolded limitations recited above in independent claim 1 (Similarly claims 8-10 also including a computer and non-transitory computer readable storage medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an a computer and non-transitory computer readable storage medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "By way of example, and not limitation, such computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer. Also, any connection is properly termed a computer-readable medium. For example, if instructions are transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave are included in the definition of medium. It should be understood, however, that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transient media, but are instead directed to non-transient, tangible storage media. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk and Blu-ray disc, where disks usually reproduce data magnetically, while discs reproduce data optically with lasers. Combinations of the above should also be included within the scope of computer-readable media." (See generally Spec. [P. 13]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 8-10) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for predicting deteriation of gas turbine engine components and ordering replacement components and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Dependent claims 3-7 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 8-10 respectively, for example, wherein the pre-determined allowable range value is determined in dependence on a distribution of the flow values within the allowable variation (t) from the nominal target value (C); herein the pre-determined allowable range value is determined in dependence on a time-history of the flow values as the components are manufactured; wherein the pre-determined allowable range value is 0.4*(2*t); wherein step (i) comprises the step of (i)' providing the stock of gas turbine engine components in a time ordered sequence;  and wherein each gas turbine engine component has an internal cooling flow, and the respective flow value is a flow-rate value for the internal cooling flow, but these features only serve to further limit the abstract idea of independent claims 1, and 8-10. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1 and 3-10 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 8-10) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
1. (Original) A method of selecting sets of gas turbine engine components, each set comprising N gas turbine engine components, and each gas turbine engine component having a respective flow value, the flow value for each of the gas turbine engine components being within the range of C ± t, where C is a nominal target value and t is an allowable variation from the nominal target value, the method comprising the steps of:
(i) selecting a pre-determined allowable range value for the flow values of the gas turbine engine components, the pre-determined allowable range value being less than 2*t;
(ii) providing a stock of N gas turbine engine components;
(iii) ordering the N gas turbine engine components in dependence upon their respective flow value;
(iv) for the N gas turbine engine components, determining a maximum range value between the highest flow value and the lowest flow value;
(v) if the maximum range value is equal to or less than the pre-determined allowable range value, then assigning the N gas turbine engine components as a set, and
repeating steps (ii) to (iv);
(vi) if the maximum range value is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock;
(vii) ordering the stock of gas turbine engine components in dependence upon their respective flow values;
(viii) for each group of sequential N gas turbine engine components within the ordered stock, determining a maximum range value between the highest flow value and the lowest flow value;
(ix) if the maximum range value for any group of sequential N gas turbine engine components is equal to or less than the pre-determined allowable range value, then assigning the group of sequential N gas turbine engine components having the lowest maximum range value as a set;
(x) if the maximum range value for any group of sequential N gas turbine engine components is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock; and
(xi) repeating steps (vii) to (x) in dependence upon the quantity of sets of gas turbine engine components that may be required.
The bolded limitations recited above in independent claim 1 (Similarly claims 8-10 also including a computer and non-transitory computer readable storage medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of computer and non-transitory computer readable storage medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claims 1, 8-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database, a processor, and a non-transitory computer readable storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable recording medium and database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for machine learning and computer interface, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 3-7 merely recite further additional embellishments of the abstract idea of independent claims 1 and 8-10 respectively, for example: wherein the pre-determined allowable range value is determined in dependence on a distribution of the flow values within the allowable variation (t) from the nominal target value (C); herein the pre-determined allowable range value is determined in dependence on a time-history of the flow values as the components are manufactured; wherein the pre-determined allowable range value is 0.4*(2*t); wherein step (i) comprises the step of (i)' providing the stock of gas turbine engine components in a time ordered sequence;  and wherein each gas turbine engine component has an internal cooling flow, and the respective flow value is a flow-rate value for the internal cooling flow, which do not include elements. Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 8-10 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Therefore, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1 and 3-10 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter Over the Prior Art
10.	The following is an examiner' s statement of reasons for overcoming the prior art:
Applicant’s claims have overcome the prior art of the 35 USC §102/103 rejection by including:
1. (Original) A method of selecting sets of gas turbine engine components, each set comprising N gas turbine engine components, and each gas turbine engine component having a respective flow value, the flow value for each of the gas turbine engine components being within the range of C ± t, where C is a nominal target value and t is an allowable variation from the nominal target value, the method comprising the steps of:
(i) selecting a pre-determined allowable range value for the flow values of the gas turbine engine components, the pre-determined allowable range value being less than 2*t;
(ii) providing a stock of N gas turbine engine components;
(iii) ordering the N gas turbine engine components in dependence upon their respective flow value;
(iv) for the N gas turbine engine components, determining a maximum range value between the highest flow value and the lowest flow value;
(v) if the maximum range value is equal to or less than the pre-determined allowable range value, then assigning the N gas turbine engine components as a set, and
repeating steps (ii) to (iv);
(vi) if the maximum range value is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock;
(vii) ordering the stock of gas turbine engine components in dependence upon their respective flow values;
(viii) for each group of sequential N gas turbine engine components within the ordered stock, determining a maximum range value between the highest flow value and the lowest flow value;
(ix) if the maximum range value for any group of sequential N gas turbine engine components is equal to or less than the pre-determined allowable range value, then assigning the group of sequential N gas turbine engine components having the lowest maximum range value as a set;
(x) if the maximum range value for any group of sequential N gas turbine engine components is greater than the pre-determined allowable range value, then adding an additional gas turbine engine component to the stock; and
(xi) repeating steps (vii) to (x) in dependence upon the quantity of sets of gas turbine engine components that may be required.
The reason for overcoming the prior art of claims 1 and 3-10 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Neither the nearest art, Tralshawala (CH 706827 A2), Graham (US 2017/0159446) nor Sidwell (EP 1533476) ,teach a method, program, non-transitory computer readable storage medium, or signal for selecting sets of gas turbine engine comments with respective flow value within a range and ordering and restocking based on the sets respective flow value. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov